SEPARATION AGREEMENT

             THIS SEPARATION AGREEMENT ("Agreement") is dated for reference
purposes and entered into as of November 14, 2008, by PACIFIC COAST NATIONAL
BANK, a national banking association ("Employer"), and STANLEY M. CRUISE
("Executive"), with reference to the following Recitals:

1.           RECITALS.

1.1         Pursuant to that certain Employment Agreement dated as of June 1,
2007, between Executive and Employer ("Employment Agreement"), Executive was
employed by Employer and currently holds the position of "Chief Credit Officer"

1.2         Employer and Executive have agreed that, effective as of November
14, 2008 ("Separation Date"), Executives employment with Employer as Chief
Credit Officer will terminate.

1.3         On the Separation Date, Employer will pay Executive all accrued
salary and vacation time payable under the Employment Agreement as of the
Separation Date.

1.4         To the extent provided by federal COBRA law or, if applicable, state
insurance laws, and the Employer's own current health insurance policies,
Employee may be eligible to continue group health insurance coverage at
Employee's own expense after the Separation Date. Conversion to an individual
policy through the provider of the Employer's health insurance may be available
at a later time. Separate COBRA Notice and Election form will be provided
separately.

1.5         Employer is willing to pay Executive an additional sum of
Twenty-Five Thousand Dollars ($25,000.00) in consideration of Executive
executing a full release of any and all claims that Executive has against
Employer.

             NOW, THEREFORE, IN VIEW OF THE FOREGOING, IN CONSIDERATION FOR THE
SETTLEMENT OF CLAIMS AND THE RELEASE CONTAINED HEREIN, AND FOR OTHER GOOD AND
VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF WHICH ARE ACKNOWLEDGED,
EXECUTIVE AND EMPLOYER AGREE AS FOLLOWS:

2.         TERMINATION

2.1         Termination of Employment and Employment Agreement.        
Effective as of the Separation Date, Executive's employment by Employer as its
Chief Credit Officer shall automatically terminate. Concurrently with the
termination of Executives employment as Chief Credit Officer, but subject to
Section 2.2 below, the Employment Agreement and all of the rights and
obligations of Executive and Employer thereunder shall terminate. Executive
acknowledges and agrees that, for purposes of Subsection 3(h) and Section 4,
respectively, of the Employment Agreement, the termination of Executive's
employment with Employer shall be considered a discharge of Executive for cause
entitling Employer to discharge Executive and terminate the Employment Agreement
without any further obligations of Employer under the Employment Agreement or
otherwise.

2.2         Survival of Sections of the Employment Agreement.        
Notwithstanding anything contained in this Agreement to the contrary, the
following sections of the Employment Agreement shall survive the termination of
the Employment Agreement: (i) Section 5 ("Non-Disclosure and Confidentiality");
(ii) Section 6 ("Return of Bank Property"); (iii) Section 7 ("Non-Solicitation
of Customers/Client"); and (iv) Section 8 ("Non-Solicitation of Employees");
respectively. Executive acknowledges and agrees that Executive shall be bound by
the Sections of the Employment Agreement identified in the preceding sentence,
in accordance with their respective terms, after the Separation Date and
termination of the Employment Agreement.

2.3         Vesting of Stock Options.         Employer and Executive agree that
as of the Separation Date, Executive shall be fully vested in Thirty-Three and
One-Third Percent (33.33%) of the 12,500 stock options granted to Executive
pursuant to Subsection 3(e) of the Employment Agreement. The remaining stock
options in which Executive will not be fully vested as of the Separation Date
shall automatically expire upon termination of Executive's employment with
Employer. Executive acknowledges and agrees that the stock options in which
Executive is fully vested must be exercised within three (3) months after the
Separation Date and that such stock options will expire that the date that is 90
calendar days after the Separation Date.

2.4         Termination of Compensation and Benefits.         Executive
acknowledges and agrees that, except as otherwise provided in this Agreement, as
of the Separation Date Executive shall have no right to the compensation and
benefits described in Section 3 of the Employment Agreement, including, without

NEXT PAGE


limitation, Base Salary, Annual Cash Incentive Compensation, Participation in
Employee Benefit Programs, Executive Vacation Allocation, Stock Options, Vehicle
Allowance, and Reimbursement of Expenses.



2.5         Reimbursable Expenses at Termination.         Within five (5)
calendar days after the Separation Date, Executive shall submit evidence of all
reasonable expenses incurred by him in performing his obligations under the
Employment Agreement for which Executive seeks reimbursement from Employer.
Employer will have no obligation to pay any reimbursement claim submitted by
Executive after such five-day period and any reimbursement claim submitted by
Executive after such five-day period may be paid by Employer in its sole and
absolute discretion.

2.6         Return of Employer Property.         On the Separation Date,
Executive shall return to Employer all Employer documents (and all copies
thereof) and other Employer property which was in Executive's possession or
control at any time, including but not limited to Employer files, notes,
drawings, records, business plans and forecasts, financial information,
computer-recorded information, tangible property (including but not limited to
computers), credit cards, entry cards, identification badges and keys, and any
materials of any kind that contain or embody any proprietary or confidential
information of Employer (and all copies thereof).

3.         SETTLEMENT OF CLAIM.

3.1         Settlement Amount.         In full and complete settlement of any
claims against Employer that Executive has, may have or may claim in the future,
Employer will pay to Executive the total gross amount of Twenty-Five Thousand
Dollars ($25,000.00) ("Settlement Amount").



3.2         Payment of Settlement Amount.         In accordance with the federal
Older Workers Benefit Protection Act, which amends the Age Discrimination in
Employment Act of 1967 (the "ADEA"), Employer shall pay the Settlement Amount to
Executive at such time that a period of at least seven (7) calendar days has
elapsed from the date on which Executive has executed and delivered this
Agreement to Employer. In its sole and absolute discretion, employer may deduct
from the Settlement Amount all amounts required to be withheld under state and
federal laws.

4.         RELEASE BY EXECUTIVE.

Executive, for and on behalf of Executive, Executive's heirs, executors,
administrators, successors, assigns, Executive's attorneys, and agents of each
of the foregoing, and the respective predecessors, successors, assigns, heirs,
executors, and administrators of each of the foregoing (collectively, "Executive
Releasing Parties") do hereby covenant not to sue and fully and forever remise,
release, discharge, and acquit Employer, its employees, present and former
affiliates, parent and subsidiary corporations, companies and divisions, the
respective present and former directors, stockholders, officers, employees,
attorneys, and agents of each of the foregoing, and the respective predecessors,
successors, and assigns of each of the foregoing (collectively, "Employer
Parties") of, from, and against any and all claims, wages, covenants, suits,
actions, demands, obligations, liabilities, indebtedness, accounts, judgments,
breaches of contract, breaches of duty or any relationship, acts, omissions,
misfeasance, malfeasance, cause or causes of action of every type, nature and
kind or description, debts, amounts of money, accounts, compensations,
contracts, controversies, promises, damages, costs, losses, and expenses, of
every type, kind, nature, description, or character, whether known or unknown,
suspected or unsuspected, liquidated or unliquidated, committed or omitted prior
to this Agreement, each as though fully set forth herein at length that in any
way arise out of, are connected with, or relate to (i) Executive's employment by
Employer; (ii) the rights and obligations of the parties to the Employment
Agreement; (iii) the termination of Executive's employment with Employer; (iii)
Employer's violation, if any, of any law, statute or regulation pertaining to
Executive's employment including, but not limited to, Title VII of the Civil
Rights Act of 1964, the federal Fair Labor Standards Act, Age Discrimination in
Employment Act, Americans With Disabilities Act, California Labor Code, any
California Wage Orders, California Fair Employment and Housing Act, any
regulations under the foregoing, and any and all subsequent amendments to any of
the foregoing; (iv) Employer's breach of contract or other violation of rules
pertaining to Executive's employment including, but not limited to, severance
pay, sick leave, holiday pay, vacation pay, life insurance, group medical
insurance or any other fringe benefit of the Employer or workers' compensation
or disability claims; and (v) any other claim, loss, damages or injury, known or
unknown, suspected or unsuspected, liquidated or unliquidated, which arises from
any conduct of the Employer during the time of employment of Executive
irrespective of the nature of the conduct (collectively "Released Claim(s)").

5.         CONFIDENTIALITY AND NONDISPARAGEMENT.

5.1         Confidentiality.         Executive agrees that the terms and
conditions of this Agreement shall remain confidential as between the parties,
and Executive shall not disclose them to any other person except to Executive's
attorneys, or as required by law. Without limiting the generality of the
foregoing, Executive will not respond to or in any way participate in or
contribute to any public discussion, notice or other publicity

NEXT PAGE


concerning, or in any way relating to, the execution of this Agreement or the
events (including negotiations) which led to its execution. Without limiting the
generality of the foregoing, Executive specifically agrees not to disclose
information regarding this Agreement to any current or former employee of
Employer, except appropriate officers, directors or managers in Employer's
organization. The Executive and Employer hereby agree that the sections of this
Agreement are severable and that disclosure by Executive of any of the terms and
conditions of the Agreement in violation of the foregoing shall constitute a
breach of this section of the Agreement and shall not constitute a breach of the
entire Agreement which shall survive and be enforceable by its terms. The
exclusive remedy for a breach of this section of the Agreement shall be civil
damages arising from the aforesaid breach.



5.2         Nondisparagement.         Executive agrees not to disparage
Employer, and Employer's officers, directors, employees, shareholders, attorneys
and agents, in any manner likely to be harmful to them or their business,
business reputation or personal reputation; provided that both Employer and
Executive will respond accurately and fully to any question, inquiry or request
for information when required by law or legal process.

6.         DENIAL OF ANY VIOLATION.

6.1         No Admission by Employer.         The acceptance of this Agreement
by Employer shall not be deemed or construed as an admission of liability by
Employer or any other Employer Releasing Party, and Executive hereby
acknowledges that Employer and its employees expressly deny liability of any
nature whatsoever arising from or related to the subject of this Agreement.
Accordingly, this Agreement resolves all issues between Employer and Executive
relating to any claims Executive may have regarding the termination of
Executive.



6.2         Agreement Not Admissible.         Neither this Agreement nor
anything in this Agreement shall be construed to be or shall be admissible in
any proceeding as evidence of or an admission by the Employer of any violation
of its policies, procedures, state or federal laws or regulations. This
Agreement may be introduced, however, in any proceeding to enforce the Agreement
or any provision contained herein. Such introduction shall be pursuant to an
order protecting its confidentiality.

7.         WAIVER.

7.1         In connection with the releases contained in Section 3, Executive,
for Executive and for other Executive Releasing Parties, hereby agrees,
represents, and warrants that the Released Claim(s) in this Agreement are not
limited to matters that are known or disclosed, and Executive, for Executive and
for other Executive Releasing Parties, hereby waives any and all rights and
benefits that Executive now has, or in the future may have conferred upon
Executive, by virtue of any provisions of law (including, but not limited to,
the provisions of California Civil Code Section 1542, set forth below) stating
that a general release does not extend to claims that a releasing party does not
know or suspect to exist in its favor at the time of executing the general
release, which if known by it must have materially affected its settlement with
the party being released. Executive, for Executive and other Executive Releasing
Parties, hereby acknowledges that Executive has been given the opportunity to
consult legal counsel regarding such waiver and such waiver is made with full
knowledge and understanding of its consequences and effects. Executive, for
Executive and other Executive Releasing Parties, also hereby acknowledges that
such waiver is made with the full knowledge and understanding that California
Civil Code Section 1542 provides as follows:



"GENERAL RELEASE; EXTENT

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN ITS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY IT MUST HAVE MATERIALLY AFFECTED ITS SETTLEMENT WITH THE DEBTOR."



7.2         Executive, for Executive and other Executive Releasing Parties,
hereby agrees, represents and warrants that Executive realizes and acknowledges
that factual matters now unknown to Executive may have given or hereafter may
give rise to causes of action, claims, demands, debts, controversies, damages,
costs, losses and expenses that are presently unknown, unanticipated, and
unsuspected; and Executive further agrees, represents, and warrants that this
Release has been negotiated and agreed upon in light of that realization and
that, nevertheless, Executive specifically and expressly intends for the release
set forth above to extend to such unknown causes of action, claims, demands,
debts, controversies, damages, costs, losses and expenses that are in any way
set forth in or related to the matters identified hereinabove.



NEXT PAGE


8.         EXECUTIVE'S RIGHTS UNDER THE ADEA.

8.1         Consultation With an Attorney.         Executive has the right and
is encouraged to consult with an attorney regarding the meaning and legal effect
of the provisions of this Agreement.



8.2         Review Period.         Executive shall have not less than twenty-one
(21) days from the date on which Executive receives a copy of this Agreement in
which to consider the terms of this Agreement. However, Executive may waive such
minimum review period by signing and delivering this Agreement to Employer in
advance of the expiration of such 21-day period.

8.3         Waiver of Future Rights and Claims.         Executive's release and
waivers contained in this Agreement shall not cover or relate to any Executive
rights or claims that may arise or result from any transactions or relationship
between Employer and Executive that occur after the date of this Agreement.

8.4         Right of Revocation.         Executive shall have the right to
revoke this Agreement at any time during the seven-day period beginning on the
date Executive executes this Agreement.

9.         REPRESENTATIONS AND WARRANTIES.

9.1         Representations and Warranties by Executive.         Executive, for
Executive and other Executive Releasing Parties, hereby represents and warrants
to Employer that:



(a)         Executive has carefully read this Agreement, has been given the
opportunity to consult legal counsel regarding this Agreement and understands
the contents and legal effect of each provision of this Agreement;



(b)         Executive has carefully read and understands the provisions of
Section 7, which describes Executive's rights under the ADEA;

(c)         Executive has executed this Agreement voluntarily and without any
duress or undue influence on the part of, or on behalf of, the parties hereto.

(d)         Executive has not previously assigned, encumbered, or in any manner
transferred all or any portion of any Released Claim(s) covered by this
Agreement; and

(e)         No representation, warranty, or promise whatsoever, express or
implied, concerning the subject matter hereof and not contained herein, has been
made by Employer, or any other Employer Party, to induce Executive to enter into
this Agreement, and Executive has not entered into this Agreement in reliance
upon any such representation, warranty, or promise.

9.2         Representations and Warranties by Employer.         Employer, for
itself and other Employer Parties, hereby represents and warrants to Executive
that:



(a)         It has carefully read this Agreement and understands the contents
and legal effect of each provision of this Agreement;



(b)         It has executed this Agreement voluntarily and without any duress or
undue influence on the part of, or on behalf of, the parties hereto;

(c)         It has not previously assigned, encumbered, or in any manner
transferred all or any portion of any Released Claim(s) covered by this
Agreement; and

(d)         No representation, warranty, or promise whatsoever, express or
implied, concerning the subject matter hereof and not contained herein, has been
made by Employer to induce Executive to enter into this Agreement, and Executive
has not entered into this Agreement in reliance upon any such representation,
warranty, or promise.

10.        MISCELLANEOUS.

10.1         No Warranty of Tax Exempt Status.         Employer makes no
warranty or representation as to the tax effect or treatment of any
consideration paid Executive pursuant to this Agreement. Executive shall be
responsible to obtain independent tax advice to determine if the monies paid
hereunder constitute taxable income.



NEXT PAGE


10.2         Entire Agreement.         This Agreement contains the entire
agreement and understanding concerning the subject matter of this Agreement,
supersedes and replaces all prior and contemporaneous negotiations and
agreements between the parties hereto, whether written or oral. There are no
other agreements, representations or warranties, written or oral, by any party
hereto to any other party hereto concerning the subject matter of this
Agreement. Any amendment, modification or change to this Agreement shall not be
binding unless set forth in a writing duly executed by all parties to be bound
or affected by such amendment, modification or change.



10.3         Jurisdiction.         This Agreement shall be deemed to be an
agreement made under the laws of the State of California and for all purposes
shall be governed by and construed in accordance with such laws.

10.4         Headings.         The headings contained in this Agreement are for
ease of reference only, and may not be relied upon in construing or interpreting
any provision hereof.

10.5         Attorneys' Fees.         In the event that any party hereto, or any
of them, shall bring any action or proceeding against another party hereto, or
any of them, with respect to a Released Claim(s) covered by this Agreement, then
the prevailing party or parties in such action shall be entitled to recover all
reasonable costs of litigation, including reasonable attorneys' fees and costs,
in such amount as may be determined by the court having jurisdiction, including
matters on appeal.

10.6         Counterparts.         This Agreement may be executed in one or more
counterparts or duplicate originals, each of which shall be deemed an original
and all of which together shall constitute but one and the same instrument.

10.7         Survival of Representations and Warranties.         The
representations and warranties contained herein shall survive the termination of
this Agreement.

10.8         Severability.         In case any provision of this Agreement shall
be invalid, illegal or unenforceable, such provision shall be severable from the
rest of this Agreement and the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

10.9         Modifications.         This Agreement cannot be changed, modified
or supplemented except in a writing signed by all of the parties hereto.

                  IN WITNESS WHEREOF, the undersigned has executed and delivered
this Settlement and Release Agreement as of the date first set forth
hereinabove.

DATE: November 14, 2008

--------------------------------------------------------------------------------

   DATE: November 14, 2008

--------------------------------------------------------------------------------

EMPLOYER:

PACIFIC COAST NATIONAL BANK,
a national banking association    EXECUTIVE:


/s/ Stanley M. Cruse

--------------------------------------------------------------------------------

STANLEY M. CRUSE By /s/ Michael S. Hahn

--------------------------------------------------------------------------------

Name Michael S. Hahn

--------------------------------------------------------------------------------

Title President and Chief Executive Officer

--------------------------------------------------------------------------------

END